 In the Matter of SEARS ROEBUCK AND Co.andRETAIL CLERKS UNION,LOCAL #235, OF THE RETAIL CLERKS INTERNATIONAL PROTECTIVEASSOCIATION, AFFILIATED WITH THE AMERICAN FEDERATION OF LABORCase No. 8-R-2071.-Decided March 6, 1946Messrs. R. D. HookeandWe M. Race,of Chicago, Ill., for theCompany.Messrs. A. L. JacobsonandA.W.Hannah,of Massillon, Ohio, forthe Union.Mr. Harry R. Ehrlich,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Retail Clerks Union, Local #235,of The Retail Clerks International Protective Association, affiliatedwith the American Federation of Labor, herein called the Union,alleging that a question affecting commerce had arisen concerningthe representation of employees of Sears Roebuck and Co., Massil-lon, Ohio, store, herein called the Company, the National Labor Re-lations Board provided for an appropriate hearing upon due noticebefore George F. Hayes, Trial Examiner. The hearing was held atAkron, Ohio, on January 22, 1946. The Company and the Unionappeared and participated.All parties were afforded full oppor-tunity' to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues.The Trial Examiner'srulings made at the hearing are free from prejudicial error and arehereby affirmed.All parties were afforded an opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYSears Roebuck and Co. is a corporation organized and doing busi-nessunder the laws of the State of New York, with a branch store66 N. L.R. B., No. 41.342 SEARS ROEBUCK AND CO.343located at Massillon, Ohio.During the past fiscal year the Com-pany sold at its Massillon branch store merchandise valued at ap-proximately $200,000, of which 85 percent was received from out-side the State of Ohio.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THEORGANIZATIONINVOLVEDRetail Clerks Union, Local #235, of The Retail Clerks Inter-national Protective Association, affiliated with the American Feder-ation of Labor, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONIn November 1945, the Union requested recognition as bargainingrepresentative of the Company's employees.The Company in replydeclined the Union's request.A statement of a Board agent, introduced into evidence at thehearing, indicates that the Union represents a substantial numberof employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, substantially in accord with an agreement of the parties,that all employees of the Company at its Massillon, Ohio, store, in-cluding sales extras, but excluding store manager, credit manager,cashier, assistant cashier, unit buying control, advertising and dis-play division manager, credit department stenographer, audit clerkand stenographer, telephone operator, credit department cashier,employees covered by the Teamsters' contract,2 and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.1 The Field Examiner reported that the Union submitted 19 membership cards. Thereare approximately 44 employees in the appropriate unit.sThe Teamsters'contract covers the following job classifications:garage man, do-mestic appliance service man, warehouseman,receiving and shipping clerks,truck driverand helper,warehouse stock boy,furniture rednisher. 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among theemployees in the appropriate unit who were employed during thepay-roll period immediately preceding the date of the Direction ofElection herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rulesand Regulations-Series3, as amended, it isherebyDIRECTEDthat,as part ofthe investigation to ascertain representa-tives for the purposesof collective bargaining with Sears Roebuckand Co.,Massillon,Ohio, store, an election by secret ballot shall beconducted as early as possible,but not later than thirty (30) daysfrom the date of thisDirection, under the direction and supervisionof the RegionalDirector for the Eighth Region, acting in this matteras agent forthe National Labor Relations Board, and subject toArticleIII, Sections,10 and 11, of said Rules and Regulations,among the employeesin the unit found appropriate in Section IV,above,who were employed during the pay-roll period immediatelyprecedingthe date of this Direction, including employees who didnot work during said pay-roll period because they were ill or onvacationor temporarily laid off, and including employees in thearmed forcesof the United States who present themselves in personat the polls,but excluding any who havesincequit or been dischargedfor causeand have not been rehired or reinstated prior to the dateof the election, to determine whether or not they desire to be repre-sented by Retail Clerks Union, Local #235, of The Retail ClerksInternationalProtective Association, affiliated with the AmericanFederationof Labor, for the purposes of collective bargaining.ME. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.